         Case 1:20-cv-09620-SHS Document 34 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SEACAPE SHIPPING & TRADING, LLC,

                               Petitioner,                     20-cv-9620 (SHS)(RWL)
        -against-

METALEX 2000, S.A.,                                            AMENDED JUDGMENT

                               Respondent.



       It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Opinion & Order dated March 19, 2021, Seacape's petition to confirm its July 15,

2020, arbitration award against respondent Metalex in the amount of $952,508.35, plus interest

as provided for in the award, is granted.

       It is hereby further ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated June   !J_, 2021, the name of Petitioner in the caption in the
Judgment issued on March 19, 2021 (DE 28), is corrected and the caption herein is corrected to

state the petitioner's correct name as "Seacape Shipping & Trading, LLC."

Dated: New York, New York
       June 9, 2021

                                                             RUBY J. KRAJICK

                                                              Cler k of Court


                                                       By:


                                                               Dep uty Cler k
